Citation Nr: 0735518	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO. 05-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for residuals of a 
neck injury with mild degenerative joint disease, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984 
and again from January 1987 to June 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for residuals 
of a neck injury with mild degenerative joint disease, and 
awarded a 10 percent rating, effective from November 2004. 
The veteran disagreed with the 10 percent rating. 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992). Therefore, 
the claim for his service-connected residuals of a neck 
injury with mild degenerative joint disease is still in 
appellate status. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2007. A 
transcript of that hearing is of record and associated with 
the claims folder. 

During both a March 2005 VA medical examination and during 
the September 2007 Travel Board hearing, the veteran asserted 
that he has headaches associated with the service-connected 
cervical spine disorder. Upon review of the March 2005 VA 
examination, the veteran's subjective report was noted, and 
the examiner opined that the symptom was not caused by the 
service-connected spine disorder. If the veteran wishes to 
seek service connection for a headache disorder, he should 
contact the RO. The Board presently REFERS the matter to the 
RO for any appropriate action sought by the veteran.

This case is now ready for appellate review.


FINDING OF FACT

Residuals of a neck injury with mild degenerative joint 
disease are productive of forward flexion greater than 
30 degrees but not greater than 40 degrees, and the combined 
range of motion of the cervical spine is greater than 170 
degrees but not greater than 335 degrees, and muscle spasm is 
not resulting in abnormal gait or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a neck injury with mild degenerative joint 
disease are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim. See 38 C.F.R. § 3.159 (2007). These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the claimant; 2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
3) that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). In a letter 
dated in December 2004, the veteran was advised in accordance 
with the law, prior to the April 2005 rating decision and in 
accordance with the specific requirements of C.F.R. 
§ 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received the notice consistent with Dingess in 
March 2006. As to the issue presently appealed, since the 
preponderance of the evidence is against this claim, any 
question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes a March 2005 VA compensation examination 
report and VA outpatient treatment records. See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-2 (1992); see also Jones v. 
Brown, 7 Vet. App. 134 (1994) (Pre-VCAA holdings that in 
order to trigger VA's obligation to assist in the development 
of an increased rating claim, a claimant would only need 
submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation); see 
also 38 U.S.C.A. § 5103A (Mandating that VA provide a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.).

Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claim.


Increased Initial Rating for Residuals of a Neck Injury

By an April 2005 rating decision, service connection for 
residuals of a neck injury with mild degenerative joint 
disease was granted. A 10 percent rating was granted, 
effective November 9, 2004. 

The case of Fenderson v. West, 12 Vet. App. 119 (1999), 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition. The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The veteran contends that his residuals of a neck injury are 
more severe than the current evaluation reflects. He 
complains of pain, limitation of neck movement, and disturbed 
sleep due to the residuals of the neck injury. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record. 
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.  

Regulations pertaining to the criteria for evaluating 
degenerative arthritis of the spine, under Diagnostic Code 
5242, and cervical strain under Diagnostic Code 5237, provide 
for evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
A 10 percent evaluation is warranted upon a showing of 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height. A disability of 
20 percent is warranted if forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine is not greater than 170 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphois. A disability evaluation of 30 
percent would only be warranted upon a showing of favorable 
ankylosis of the entire cervical spine or forward flexion of 
the cervical spine of 15 degrees or less. A 40 percent 
evaluation would only be warranted if there is unfavorable 
ankylosis of the entire cervical spine. A 50 percent rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine. A 100 percent rating is granted if the veteran has 
unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

VA treatment records from December 2003 to January 2004 
related to the veteran's cervical spine complaints are 
associated with the claims folder. In December 2003, he was 
seen complaining of neck pain and limited range of neck 
motion. He was instructed to take Motrin. Later that month, 
he was seen again with complaints of neck pain causing 
headaches with pain of 9/10. In January 2004, the neck had 
tenderness to palpation in the area of C6-C7. There was some 
stiffness to move the neck. X-rays showed mild 
osteoarthritis. He was prescribed Tramadol for severe pain. 

The veteran underwent VA examination in March 2005. On 
examination, he reported complaints of pain, localized to the 
neck with no radiation. The pain was described as sharp, 
10/10, with flare-ups three times per week. In the past, he 
used muscle relaxants, Ibuprofen, physical therapy, and a 
neck collar. 

However, upon clinical examination, there was no additional 
limitation during a flare-up or on repetitive movement. Range 
of motion revealed forward flexion of 30 to 40 degrees 
painful at the neck; normal is 0 to 45 degrees; extension of 
10 to 20 degrees and painful; normal is 0 to 45 degrees; 
lateral flexion of 30 to 40 degrees, bilaterally, normal is 
0 to 45 degrees, bilaterally; and lateral rotation of 
60 to 70 degrees, bilaterally and painful, normal is 
0 to 80 degrees, bilaterally. 

The examiner indicated that there was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
on repetitive movement or flare-up. Tightness and stiffness 
was reported. X-rays revealed degenerative joint disease. The 
diagnosis was remote injury to the neck with chronic neck 
pain and mild degenerative joint disease. The examiner noted 
that the veteran had headache complaints of five years 
duration. However, the headaches were described as frontal 
and intermittent. The examiner opined that it was as likely 
as not that the headaches were not related to the veteran's 
neck symptoms. 

The veteran testified at a Travel Board hearing in 
September 2007 before the undersigned Veterans Law Judge. He 
complained of neck pain, headaches, and disturbed sleep 
related to the neck disorder. He related that he was not able 
to drive for long periods of time because he was not able to 
move his neck. He related muscle spasm of the neck and a 
"snapping" feeling. He testified that he was unemployed 
because he had to quit his job because of the inability to do 
physical inventory. 

While the Board has carefully considered the veteran's 
reports during the March 2005 VA examination; his September 
2007 testimony and all other evidence of record, his 
subjective reports of the severity of the disorder are not 
substantiated by clinical evidence. See Madden v. Brown, 125 
F. 3d 1447, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table) (Holdings that VA and the Board must 
evaluate the probative value of evidence, with the authority 
to discount the weight and probative value of evidence in 
light of its inherent characteristics in its relationship to 
other items of evidence.). 
 
Although the evidence illustrates limitation of motion, it 
fails to document any limitation of motion not greater than 
30 degrees of forward flexion, or a combined cervical spine 
motion not greater than 170 degrees or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, which would be necessary to warrant 
a 20 percent evaluation. Furthermore, there are no 
neurological manifestations that would entitle the veteran to 
a separate evaluation under a different Diagnostic Code for 
neurologic abnormalities.

With due consideration to the provisions regarding painful 
motion under 38 C.F.R. §§ 4.159, 4.7, 4.10 and 4.40, the 
medical evidence of record shows that the veteran's 
orthopedic cervical symptomatology does not approximate the 
schedular criteria for a rating evaluation in excess of 10 
percent. The pain and functional limitations caused by the 
cervical spine disorder are contemplated in the evaluation 
for the orthopedic symptomatology of the cervical spine that 
is represented by the 10 percent rating. There is no medical 
evidence showing that the veteran has ever had an abnormal 
gait or abnormal contour related to the spine. As noted 
above, the veteran's cervical spine disorder is characterized 
by limitation of motion more than 30 degrees but not greater 
than 40 degrees, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees, and pain. 

The Board has also considered the veteran's contention that 
the March 2005 VA examination is inadequate for rating 
purposes because of perceived communication difficulties 
between the veteran and the examiner. However, the veteran's 
contention is without merit, and an additional VA examination 
is not appropriate. The text of the March 2005 VA examination 
report indicates that the examiner had access to the 
veteran's VA claims folder, centralized VA medical records; 
and conducted an interview with the veteran. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

The examiner made specific and necessary findings as to the 
evaluation of the veteran's disability in accordance with 
VA's Schedule for Rating Disabilities, which the Board must 
apply in the evaluation of such schedular ratings. See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992) (Holding VA must apply only 
specified rating criteria). 

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991). The veteran's claim 
for an initial rating higher than 10 percent for residuals of 
a neck injury with mild degenerative joint disease is not 
warranted. 

ORDER

An initial rating in excess of 10 percent for residuals of a 
neck injury with mild degenerative joint disease is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


